Title: To Benjamin Franklin from J.F. Frin & Co., 17 March 1781
From: J.F. Frin & Co.
To: Franklin, Benjamin


MonsieurParis 17 mars 1781.
Nous avons reçu hier une Lettre de nos amis d’amsterdam Mrs. Del. [Messieurs Daniel] Crommelin & fs. renfermant un avis que nous croyons devoir vous participer, nous le transcrivons Litteralement en joignant à la présente les deux Signatures de cette maison pour vous aider à reconnoitre Le faux S’il y en a.
“Nous sommes informés que nos amis de st. Eustache nous ont fait passer divers Effets sur Mrs Les Commissaires du Congrès par des navires hollandois qui ont eu le malheur d’être pris par les anglois, ainsi ces remises Seront tombées dans leurs mains & ils pouroient chercher à s’en faire payer Soit en rayant les endossemens qui Sont à notre ordre, soit en Substituant d’autres. Vous nous obligerez infiniment d’en prévenir M. francklin pour qu’il n’accepte ni ne paye aucun de ces effets où il pouroit découvrir que ce faux ait eu Lieu & pour qu’il puisse reconnoitre si notre signature auroit été contrefaite, nous joignons ici nos Sigtures. respectives que nous vous prions d’envoyer à ce Monsieur en l’assurant de nos respects. Nous avons dejà connoissance de douze de ces effets qui Sont tombé dans leurs mains Savoir 4 de 12 Dollars 3 de 36 do. 2 de 30 d. & 3 de 60 do. que nous croyons nous avoir été endossés par Mr. Mitchell & Gay, mais nous tâcherons de vous Le marquer plus précisement par nos suivantes.”
Nous avons l’honneur d’etre avec respect Monsieur Vos très humbles et obeissans Serviteurs
J. F. FRIN ET Compe.
M. Le Dteur. franklin./.
